Citation Nr: 1545872	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected right foot plantar fasciitis, metatarsalgia, pes planus, tenosynovitis of the right peroneal nerve, and degenerative joint disease of the mid right foot, evaluated as 20 percent disabling from April 1, 2010 to December 7, 2011 and 30 percent disabling from February 1, 2012.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to March 1999. 

This matter comes before Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma.

As a preliminary matter, the Veteran was granted an initial 10 percent evaluation effective March 23, 1999 for her right 5th toe fracture.  The Veteran did not appeal the evaluation.  From November 9, 2009 through April 1, 2010, she was assigned a temporary 100 percent evaluation for surgery on her right 5th toe requiring convalescence.  A May 2010 rating decision then increased the evaluation of her right toe disability to 20 percent effective April 1, 2010, the date the temporary convalescence period expired.  During the pendency of the appeal, a February 2012 rating decision assigned an additional temporary 100 percent evaluation from December 8, 2011 to February 1, 2012 for surgery on the Veteran's right 5th toe to remove hardware.  A 20 percent evaluation was resumed from February 1, 2012.  

In September 2014, the Board remanded the claim to the Appeals Management Center (AMC) for additional adjudication to include a new VA examination.  

A December 2014 VA Appeals Management Center (AMC) decision recharacterized the Veteran's right foot disability as right foot plantar fasciitis, metatarsalgia, pes planus, tenosynovitis of the right peroneal nerve, and degenerative joint disease of the mid right foot (formerly rated as fracture, right 5th toe, status post-open reduction internal fixation with surgical scar) and increased the disability to 30 percent effective February 1, 2012.

Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for her service-connected disability, there is no issue in controversy during those periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus the relevant appeal period is April 1, 2010 through December 7, 2011 and from February 1, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran requested a videoconference hearing before the Board in a March 2012 substantive appeal.  The Veteran was scheduled for a July 2014 Board videoconference hearing; however, she failed to report.  In a January 2015 statement, the Veteran indicated that the reason she missed the previously scheduled Board videoconference hearing was because she was not notified.  The Board notes that the addresses of the May 2014 hearing notification letter and the December 2014 and August 2015 supplemental statements of the case are different.  The hearing notification letter includes a P.O. Box, while the others do not.  It is unclear as to whether this resulted in the purported lack of notification.  In any event, it is clear that the Veteran still wants to have a Board hearing on this issue on appeal.  The Board finds it reasonable that the Veteran did not receive notification of her Board videoconference hearing as she has stated, and this provides just cause for her failure to appear.  Therefore, a new Board videoconference should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




